                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

JAMES R. MCTAGUE,                     §
                                      §
                   Petitioner,        §
                                      §
V.                                    §      No. 4:18-CV-809-Y
                                      §
ERIC D. WILSON, Warden,               §
FMC-Fort Worth,                       §
                                      §
                   Respondent.        §

                            OPINION AND ORDER

     Before the Court is a petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2241 filed by Petitioner, James R. McTague,

a federal prisoner confined at FMC-Fort Worth, against Eric D.

Wilson,   warden     of    FMC-Fort       Worth,   Respondent.   After   having

considered the pleadings and relief sought by Petitioner, the Court

has concluded that the petition should be dismissed for lack of

jurisdiction.


                   I.     Factual and Procedural History

     Petitioner is serving a life sentence on his drug-related

convictions in the western division of the United States District

Court for the Central District of California. See United States v.

Ponce, 51 F.3d 820 (9th Cir. 1995). In this petition, Petitioner

challenges the validity of his life sentence. More specifically, he

asserts that, on remand, the convicting court improperly “departed

upward by two levels in offense level and by two levels in criminal

history category.” (Pet. 6-7, doc. 1.) Petitioner seeks an order
correcting his judgment and commitment order reflecting a sentence

of 365 months’ imprisonment and his immediate release. (Id. at 8.)

Petitioner has filed a prior § 2255 motion to vacate, set aside, or

correct his sentence and a motion for a sentence reduction under 18

U.S.C. § 3582(c)(2) and Amendment 782 in the convicting court, to

no avail.


                         II.   Discussion

     A § 2255 motion to vacate, set aside, or correct a federal

sentence is the primary means under which a federal prisoner may

collaterally attack the legality of a conviction or sentence, while

a § 2241 petition for writ of habeas corpus is generally used to

challenge the manner in which a sentence is executed. See Cox v.

Warden, Fed. Det. Ctr., 911 F.2d 1111, 1113 (5th Cir. 1990). In the

Fifth Circuit, an attack on a federal conviction or sentence may

only be considered under § 2241 if the petitioner establishes that

the remedy under § 2255 is inadequate or ineffective. Tolliver v.

Dobre, 211 F.3d 876, 877 (5th Cir. 2000).     To meet this burden

under this so-called “savings clause,” a petitioner must show that

(1) the petition raises a claim that is based on a retroactively

applicable Supreme Court decision, (2) the claim was foreclosed by

circuit law at the time when it should have been raised in the

petitioner’s trial, appeal, or first § 2255 motion, and (3) that

retroactively applicable decision establishes that the petitioner

may have been convicted of a nonexistent offense. Garland v. Roy,

                                 2
615 F.3d 391, 394 (5th Cir. 2010); Reyes-Requena v. United States,

243 F.3d 893, 904 (5th Cir. 2001). The United States Court of

Appeals for the Fifth Circuit has repeatedly held that challenges

to the validity of a sentencing enhancement do not satisfy the

savings clause of § 2255(e). See Kelley v. Castaneda, 711 Fed.

App’x 243, 243-44 (5th Cir. 2018) (citing cases).

     Although   Petitioner    acknowledges       Fifth   Circuit   law,   he

nevertheless implores the Court to adopt the holding in United

States v. Wheeler, 886 F.3d 415 (4th Cir. 2018), cert. denied, 2019

WL 1231947 (U.S. Mar. 18, 2019) (No. 18-420), in which the United

States Court of Appeals for the Fourth Circuit held that the

savings clause may be used as an avenue for prisoners to test the

legality of their sentences based on certain criteria. 886 F.3d at

428-29.   However,   this   Court   is   bound   by   Fifth   Circuit   law.

Petitioner fails to satisfy the requirements of the savings clause

under the criteria adopted by the Fifth Circuit.           Thus, he cannot

invoke the savings clause of § 2255 as to the claim presented in

this habeas-corpus proceeding. Because Petitioner’s claim does not

fall within the savings clause of § 2255(e), it is not cognizable

in a § 2241 petition. The Court is therefore without jurisdiction

to consider the petition. See Christopher v. Miles, 342 F.3d 378,

385 (5th Cir. 2003).

     For the reasons discussed, the Court DISMISSES Petitioner’s

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241


                                     3
without prejudice for lack of jurisdiction.

      Further, Federal Rule of Appellate Procedure 22 provides that

an appeal may not proceed unless a certificate of appealability is

issued under 28 U.S.C. § 2253. The certificate of appealability may

issue “only if the applicant has made a substantial showing of the

denial of a constitutional right.” Miller-El v. Cockrell, 537 U.S.

322, 336 (2003). “Under this standard, when a district court denies

habeas relief by rejecting constitutional claims on their merits,

‘the petitioner must demonstrate that reasonable jurists would find

the   district   court’s   assessment   of   the   constitutional   claims

debatable or wrong.’” McGowen v. Thaler, 675 F.3d 482, 498 (5th

Cir. 2012) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

When the district court denies the petition on procedural grounds

without reaching the merits, the petitioner must show “that jurists

of reason would find it debatable whether the petition states a

valid claim of the denial of a constitutional right and that

jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.” Id. (quoting Slack,

529 U.S. at 484). This inquiry involves two components, but a court

may deny a certificate of appealability by resolving the procedural

question only. Petitioner has not made a showing that reasonable

jurists would question this Court’s procedural ruling. Petitioner

has neither alleged nor demonstrated that he is entitled to proceed

under 28 U.S.C. § 2241. Therefore, a certificate of appealability


                                   4
should not issue.

     SIGNED April 12, 2019.

                                  ____________________________
                                  TERRY R. MEANS
                                  UNITED STATES DISTRICT JUDGE




                              5
